820 F.2d 1220Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen WARD, Plaintiff-Appellant,v.E.R. SUTTON, Kay Oak, Leroy Haire, Dr. Atkins, NorthCarolina Department of Correction, Defendant-Appellee.
No. 87-6527.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1987.Decided June 8, 1987.

Stephen Ward, appellant pro se.
Before PHILLIPS, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny leave to proceed in forma pauperis, dispense with oral argument and dismiss the appeal on the reasoning of the district court.  Ward v. Sutton, C/A No. 86-1324-CRT (E.D.N.C., Jan. 14, 1987).


2
DISMISSED.